Citation Nr: 0413136	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for a skin disability, 
claimed as jungle rot.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946, and from August 1950 to July 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim of 
entitlement to service connection for hearing loss.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

For reasons that will become apparent, the issues of 
entitlement to service connection for hearing loss and 
entitlement to service connection for a skin disability, 
claimed as jungle rot, are being REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  In a May 1949 rating decision, the RO denied entitlement 
to service connection for a hearing loss disability; a notice 
of disagreement was not received to initiate an appeal of 
that determination.

2.  Evidence received since the May 1949 rating decision is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a hearing loss disability.  



CONCLUSIONS OF LAW

1.  The May 1949 rating decision, which denied entitlement to 
service connection for a hearing loss disability, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the May 1949 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a hearing loss disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hearing loss.  A review of the record demonstrates that the 
veteran's claim was denied by the RO in a May 1949 rating 
decision on the basis that no treatment for this condition 
was shown during service.  The veteran was notified of that 
decision in a May 1949 letter from the RO and he did not file 
a notice of disagreement.  The May 1949 rating decision 
therefore became final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105(c).  However, a claim will be 
reopened if new and material evidence has been presented or 
secured since the prior final decision.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The veteran filed his claim to reopen in March 2001.  
The change in the regulation therefore does not impact the 
present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence received since the May 1949 rating decision 
includes service medical records for the veteran's second 
period of service, a Department of Defense Form 214 for the 
veteran's second period of service, and VA treatment records 
dated from 1999 to 2001.  The service medical records and the 
Department of Defense Form 214 for the veteran's second 
period of service are new in that they were not previously of 
record.  These records demonstrate assignment with the 10th 
Infantry Battalion and a significant duty assignment of skeet 
range.  

The Board notes that it is not required that hearing loss be 
shown during service.  The United States Court of Appeals for 
Veterans Claims (the Court) has held, "[w]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).  In that case, the Court agreed with 
the Secretary's suggestion that service connection may be 
established if:  (1) the record shows acoustic trauma due to 
noise exposure in service; (2) audiometric test results show 
an upward trend in auditory thresholds; (3) post-service 
audiometric testing establishes current hearing loss 
constituting a disability under 38 C.F.R. § 3.385; and (4) 
competent evidence relates the current hearing loss 
disability to active service.  Id. at 159-160.

In light of the newly submitted evidence demonstrating a unit 
assignment and military occupational specialty likely to 
result in noise exposure as well as the veteran's complaint 
of ear trouble at separation from his first period of active 
service, the Board concludes that the newly submitted 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The additional evidence is therefore new and material and the 
claim is reopened.  



ORDER

New and material evidence having been received; the veteran's 
claim of entitlement to service connection for hearing loss 
is reopened.  To this extent only, the appeal is granted.  



REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claim.  
In the case of a claim for disability compensation, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion.  38 U.S.C.A. § 5103A(d)(1).  
Such an examination is necessary if there is competent 
medical evidence of a current disability and evidence that 
the disability may be associated with the claimant's active 
duty, but the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  

A review of the record reflects that the veteran complained 
of hearing problems upon separation from service in 1946, and 
that he was allowed to wear white socks in 1951 due to a 
fungus infection of the feet.  The veteran's awards and 
commendations from his first period of service as well as his 
unit assignment and duty assignment during the second period 
of service indicate the possibility of noise exposure during 
service.  He has also reported that he currently suffers from 
hearing loss.  The Board notes that the veteran's enlistment 
examination dated in August 1942 indicates conversational 
hearing of 30/30 in both ears and there is no evidence of a 
preexisting disability.  Additionally, the veteran has stated 
that he is currently being prescribed anti-fungal cream by 
his VA physician.  In light of the aforementioned evidence, 
the Board concludes that there is insufficient medical 
evidence of record to make a decision on the veteran's claims 
and a remand for VA examinations of the veteran's hearing and 
skin is necessary.  Furthermore, the veteran's representative 
asserts that all of the veteran's service personnel and 
medical records for his periods of active service and reserve 
service have not been obtained and associated with the claims 
folder.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should take reasonable 
measures to secure any additional service 
medical and personnel records for  the 
veteran's periods of military service.  

3.  The veteran should be afforded VA 
examinations with appropriate specialists 
to determine the current nature, 
etiology, and severity of his hearing 
loss and skin disabilities.  The 
veteran's claims folder should be made 
available to the examiners prior to the 
examination, and the examiners are 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiners should be performed and the 
findings reported in detail.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the hearing loss examiner is requested to 
identify any current hearing loss 
disability and associated symptomatology.  
The examiner is also requested to offer 
an opinion as to whether the veteran's 
hearing loss disability, if any, is at 
least as likely as not related to the 
veteran's periods of active service.  A 
complete rationale for any opinion 
expressed should be provided.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the skin examiner is requested to 
identify any current skin disability and 
associated symptomatology.  The examiner 
is also requested to offer an opinion as 
to whether the veteran's skin disability, 
if any, is at least as likely as not 
related to the veteran's periods of 
active service.  A complete rationale for 
any opinion expressed should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
consider the veteran's claim in light of 
all VA laws and regulations, including 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(b) and (d), if applicable.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



